Citation Nr: 1601518	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for ischemic heart disease, to include coronary artery disease. 

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with nephropathy. 

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a rating in excess of 10 percent for right lower extremity polyneuropathy.

5.  Entitlement to a rating in excess of 10 percent for left lower extremity polyneuropathy.

6.  Entitlement to service connection for a back disability, to include both upper and lower back.

7.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a back disability.

8.  Entitlement to a compensable rating for a residual scar, status post coronary bypass surgery.

9.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder, depression and mood disorder.

10.  Entitlement to service connection for scars to the chin and fingers.

11.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II.  

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).  

14.  Entitlement to service connection for a sinus disability.

15.  Entitlement to service connection for a stomach disability.

16.  Entitlement to service connection for a sleep disability.

17.  Entitlement to service connection for dizziness.

18.  Entitlement to service connection for memory loss.

19.  Entitlement to service connection high cholesterol, to include as secondary to diabetes mellitus type II. 

20.  Entitlement to service connection shortness of breath, to include as secondary to service connected diabetes mellitus type II.

21.  Entitlement to service connection for blurred vision.

22.  Entitlement to service connection for right hand carpal tunnel syndrome (CTS), to include as secondary to diabetes mellitus.

23.  Entitlement to service connection for left hand CTS, to include as secondary to diabetes mellitus.


24.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and brother


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, November 2009, June 2011, and September 2012 rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015, the Veteran presented sworn testimony during a Travel Board Hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015);  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for ischemic heart disease to include coronary artery disease; entitlement to a rating in excess of 20 percent for diabetes mellitus type II with nephropathy; entitlement to service connection for erectile dysfunction; entitlement to a rating in excess of 10 percent for right lower extremity polyneuropathy; entitlement to a rating in excess of 10 percent for left lower extremity polyneuropathy; entitlement to service connection for a back disability; entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to a back disability; entitlement to service connection for a hypertension, to include as secondary to service-connected diabetes mellitus type II; entitlement to service connection for a sinus disability; entitlement to service connection for a stomach disability; entitlement to service connection for a sleep disability; entitlement to service connection for dizziness; entitlement to service connection for memory loss; entitlement to service connection high cholesterol, to include as secondary to diabetes mellitus type II; entitlement to service connection shortness of breath, to include as secondary to service-connected diabetes mellitus type II; entitlement to service connection for blurred vision; and entitlement to a total disability rating due to individual unemployability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran's residual scar from coronary bypass surgery is painful.

2.  The Veteran's mood disorder is related to his service-connected diabetes and cardiac artery disease.

3.  The Veteran's current migraine headache disorder had its onset in his active service.

4.  The Veteran's CTS in his left upper extremity is related to his service-connected diabetes.

5.  The Veteran's CTS in his right upper extremity is related to his service-connected diabetes.

6.  The Veteran does not have TMJ.

7.  The Veteran does not have scars on his chin and finger related to his active service.

CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a residual scar, status post coronary bypass surgery are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801 to 7805 (2015).

2.  The criteria for service connection on a secondary basis for an acquired psychiatric disability, to include a mood disorder, have been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection on a secondary basis for CTS in his left upper extremity have been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection on a secondary basis for CTS in his right upper extremity have been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for TMJ has not been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria for service connection for scar of the chin and fingers have not been met.  §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, notice was provided to the Veteran in January 2005, March 2008, July 2010, June 2012, prior to the adjudication of his claim in January 2006, November 2009, June 2011, and September 2012.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records with the claims file.  

In March 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's claimed disabilities.  The examination and opinion are adequate, as the examination reports show that the examiners considered the evidence of record, including the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support provided opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



- Service Connection: Granted -
Psychiatric Disability to Include Posttraumatic Stress Disorder, Depression and Mood Disorder

The Veteran contends that his acquired psychiatric disability is related to his service-connected heart disease and diabetes.  The Board finds that that the evidence supports this contention.

The Veteran was diagnosed with a mood disorder in a September 2007 VA treatment note.  This diagnosis has appeared on his treatment notes as a continual problem as recently as January 2015, as evidenced in a VA treatment note from the Mobile, Alabama Outpatient Clinic.  The diagnosis of PTSD does not appear as a diagnosis in the Veteran's treatment records.  Thus, the Board finds that the Veteran has a current diagnosis of an acquired psychiatric disability, diagnosed as a mood disorder.

The Veteran is currently service-connected for both coronary artery disease and diabetes mellitus type II with nephropathy.  Thus, the Board finds that the Veteran has the pertinet service-connected disabilities.

Last, the Board finds that the Veteran has a nexus between his coronary artery disease, diabetes mellitus, and his mood disorder. A 2007 VA psychology note from his treating physician states that the Veteran had a diagnosis of a mood disorder secondary to diabetes and heart disease.  The Board finds that the VA treating physician is competent to link the Veteran's mood disorder to his diabetes and cardiac disease.  The Board finds that this nexus statement is also probative as the clinician is also treating the Veteran for his mood disorder and would have an intimate knowledge of the etiology of the Veteran's mental health condition.  Thus, the Board finds that the Veteran has met all three elements of entitlement for service connection for an acquired psychiatric disability, to include a mood disorder and service connection is warranted.



- Service Connection: Granted - .
Headaches

The Veteran testified in his August 2015 hearing that his headaches first began in service.  The Veteran service treatment records (STRs) report incidents of headaches while in service notably in April 14, 1971 and October 1971 wherein the Department of Defense (DoD) clinician noted that the Veteran also had photophobia. 

The Veteran has a current diagnosis of migraines as evidence from his VA treatment notes from July 2013 which provide that the Veteran is being treated for Migraines with sumatriptan succinate.  The Veteran states that these headaches began in service.  

The Board recognizes that the Veteran has testified that his headaches began in service and have continued to the present day.  With regard to whether a lay person can provide a diagnosis for a disability, the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Board must base its determination of service connection on consideration of all the pertinent medical and lay evidence of record.  38 C.F.R. § 3.303(a).  Here the Veteran has provided credible testimony that he suffered from headaches, which included phototopia, beginning in service, and which continued up until the time he was diagnosed with migraine headaches post service.  In considering the above, the Board finds that all elements of service connection for migraine headaches have been met and service connection is warranted.


	(CONTINUED ON NEXT PAGE)

- Service Connection: Granted -
Right & Left Hand Carpal Tunnel Syndrome (CTS) as Secondary to Diabetes Mellitus.

The Veteran has a current diagnosis of CTS as provided in his October 2013 letter from his physician.  This physician also includes a statement that the Veteran's carpal tunnel syndrome is related to his diabetes mellitus, for which the Veteran is service connected.  Additionally, the March 2014 VA examination for peripheral neuropathy notes that the Veteran's has symptoms attributable to diabetic peripheral neuropathy in his right upper and left upper extremity.  The Board finds that all elements for secondary service connection are met in regards to CTS/neuropathy of the right and left hand, and service connection is granted.  

- Service Connection: Denied -
Temporomandibular Joint (TMJ), & Scars (Fingers and Chin)

The Veteran contends that he developed TMJ as secondary to his service-connected disabilities, to include his diabetes, heart disability, and mental disability.  The Board notes that the Veteran has not received a diagnosis of TMJ.  Most recently, the Veteran was provided with a March 2015 VA examination to investigate the issue of service connection for TMJ.  This examiner found no evidence of TMJ.  The VA examiner also reported in this examination that the Veteran denied TMJ problems and states that his claim is supposed to be for periodontal disease.  Given both the VA examiner's clinical findings and the Veteran's recorded comments in the March 2015 VA examination, the Board finds that the Veteran does not have a current diagnosis of TMJ.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for TMJ is denied.

The Veteran testified in his August 2015 hearing that he suffered from scars on his chin and face from an incident in Germany wherein he suffered an injury.  The Veteran reported in this examination that he did not suffer from any pain or discomfort from this injury and that the injury was noticeable if you looked close enough.  In a May 2014 VA examination, a VA examiner wrote that the Veteran did not have any scars of the head or extremities.  

In weighing the evidence, the Board finds that to the extent that the Veteran may have scars on his face and chin, there is no competent evidence of a nexus between these scars and any events in active service. Consequently, the Board finds that service connection for scars on the fact and chin is not warranted.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

Where an increase in the level of a service-connected disability is at issue, such as is the case with the Veteran's service-connected status post right inguinal hernia, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, the assignment of a 10 percent rating effective during the appeal period reflects a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999). (If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.) 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

-Residual scar, Coronary Bypass Surgery - 
Entitled to 10 percent rating

The Veteran's service-connected hernia surgical scar is currently evaluated under 38 C.F.R. § 4.118, Codes 7804.  Scars are rated under Codes 7800-7805.  38 C.F.R. § 4.118

Code 7804 contemplates scars that are unstable or painful.  One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

The Board finds that the Veteran has provided credible evidence (such as in his August 2015 testimony) that his residual scar from coronary bypass surgery was painful throughout the rating period on appeal.  Accordingly, a 10 percent rating for a painful scar is warranted.  A higher rating is not appropriate as the Veteran does not have more than one painful scar on his chest. 

Additionally, a higher rating is not available under any other provisions. Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.  Code 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage, which is not present in this case.  Id.  Code 7802 contemplates scars that are superficial and nonlinear.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's abdominal scar is not 144 square inches or greater, therefore a compensable rating is not available under this code. Code 7805 is not applicable as there is no evidence of any other disabling effects of the scar other than pain. 

Accordingly, a 10 percent rating, but no higher, is warranted for the Veteran's residual scar from coronary bypass surgery.


ORDER

Entitlement to an initial disability rating of 10 percent for a residual scar, coronary bypass surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to secondary service connection for an acquired psychiatric disability, to include a mood disorder, is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for CTS/neuropathy of the left upper extremity is granted.

Entitlement to service connection for CTS/neuropathy of the right upper extremity is granted.

Entitlement to service connection for TMJ is denied.

Entitlement to service connection for scars of the chin and fingers denied.


REMAND


Ischemic Heart Disease - New VA Examination

The February 2015 VA examination of the Veteran's heart condition is in part inadequate.  The VA examiner did not provide METs testing to the Veteran and did not provide any rationale why such a diagnostic test, which is critical in the determination of the extent of the Veteran heart disability, was not provided.  The Board finds that either a rationale as to why such METs testing was not provided or to METs testing is required.  See Barr v. Nicholson, 21 Vet.  App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Diabetes - VA Examination Warranted

The Board finds that a new VA examination on the Veteran's diabetes is warranted.  The Veteran testified in his August 2015 VA examination that his diabetes has worsened.  Testifying, "I was put on insulin and two more new medicines, so I'm on three medicines now."  The Veteran subsequently submitted correspondence to the Board in December 2015 wherein he wrote that he was put on insulin in May 2014 and "two more diabetes medicines."  Additionally, while the VA examination from March 2015 indicates that the Veteran's diabetes has steadily worsening from July 2013; it relies on evidence from December 2014 when evaluating the current state of the Veteran's disability.  Combined the indication that his diabetes has worsened, the VA examiner analysis that the Veteran's diabetes is a continued trend of worsening, and the fact the March 2015 VA examination relied on diagnostic testing which was from December 2014 cast doubt on the validity of the VA examination, and to ensure that the Veteran's diabetes is accurately rated, the Board finds that the most prudent course is request a new VA examination of the Veteran's diabetes.  See Barr v. Nicholson, supra. The evaluation of the Veteran's diabetes should include an evaluation of his polyneuropathy of the bilateral lower extremities as secondary to his diabetes mellitus.  

Shortness of Breath, Sinus Disability, Dizziness, Memory Loss, High Cholesterol, and Blurred Vision 
- VA Examination Warranted - 

A VA examination was not provided to address a number of the Veteran's claimed conditions, and the Board is not competent to determine whether they are distinct disabilities or attributable to the Veteran's currently diagnosed disabilities (i.e. is shortness of breath a symptom of his heart disability, is memory loss related to his now service-connected psychiatric disability).  The Board thus finds that an examination of these claimed conditions to determine if they are separate disabilities or elements of the Veteran's other claimed or service-connected disabilities is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Disability - VA Examination Warranted

The Veteran contends that his sleep disability is related to his service-connected heart disability a VA examination on this matter has not been provided to the Veteran.  The Board finds that such an examination is warranted.    See Mclendon Supra.

Stomach Disability - VA Examination Warranted.

The Veteran states that his stomach disability is related to his service-connected diabetes.  The Board notes that the Veteran also has a current diagnosis of diverticulitis.  A VA examination has not been provided to the Veteran in regards to this disability, and the Board finds that such an examination is warranted to determine the etiology of his claimed stomach disability.  See McLendon, supra

Back Disability and Radiculopathy of the bilateral lower extremities. - VA Examination Warranted

The Veteran contends that his back disability had its onset in service, and that he has radiculopathy of the lower extremities due to his back condition.  The Veteran has not been provided a VA examination on this matter, and the Board finds that such an examination is warranted. 

Hypertension- New VA Examination Warranted

The Veteran contends that his hypertension is related to his service-connected diabetes with nephropathy and/or his service connected cardiac artery disease.  The VA examination provided to the Veteran on this issue is in part inadequate.  The VA examiner while writing that the Veteran's hypertension was not caused by his diabetes because it predated the diabetes diagnosis does not address the issue of aggravation.  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association."  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  Thus, the Board finds a new VA examination is warranted to address the issue of aggravation and the theory that the Veteran's hypertension is directly related to his presumed exposure to Agent Orange while in active service with consideration to the above information from the National Academy of Sciences.  



Erectile Dysfunction - VA examination Warranted

The Board finds that the March 2015 VA examination provided to the Veteran on the issue of his erectile dysfunction is in part inadequate.  The VA examiner contradicts itself by providing a diagnosis of erectile dysfunction in the diagnosis portion of the examination and later in the rationale section of the examination states that an opinion cannot be provided on the etiology of any erectile dysfunction because there is unclear evidence that the Veteran has erectile dysfunction, while going on to list possible causes of any erectile dysfunction which includes some of the Veteran's service-connected disabilities.  Thus, the Board finds a new VA examination is warranted to provide clarification on the issue of a current disability of erectile dysfunction and the relationship of any such disability to the Veteran's currently service-connected diabetes and cardiac artery disease.  See Barr v. Nicholson, supra.

TDIU - Intertwined

The Board finds that a determination on the Veteran claim for TDIU would be premature as the AOJ has not yet given an opportunity to rate the Veteran's now service-connected acquired psychiatric disability, and given the remand of the evaluations of several of the Veteran's service-connected disabilities.  Harris v. Derwinski, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

Regardless of the Veteran's response VA treatment records from 2006 to the present from the Gulf Coast Veterans Health Care System in Biloxi, Mississippi, and all associated VA clinic and Outpatient Center to include the Mobile Outpatient Center should be collected and associated with the claims file. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A)  Determine the nature and severity of the Veteran's heart disease.  A stress test should be provided to the Veteran to determine his current METs, if a test cannot be accomplished a rationale should accompany such a decision.

(B).  Determine the nature and severity of the Veteran's diabetes.  A complete rationale for all opinions should be provided.

(C).  After considering the pertinent information in the record in its entirety and taking a detailed history from the Veteran regarding onset, the VA examiner should identify any disabilities associated with (1) shortness of breath, (2) sinuses, (3) dizziness, (4) memory loss, (5) high cholesterol, and/or (6) blurred vision.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified disability(ies), were incurred or aggravated by his active duty 

OR 

(i) Whether the shortness of breath is a symptom of the Veteran's heart disability or a distinct disability that is at least as likely as not caused by or aggravated by his heart disability.

(ii) Whether the Veteran sinus condition is a symptom of his service-connected migraine headaches or a distinct disability that is at least as likely as not caused by or aggravated by his migraine headaches.

(iii).  Whether the Veteran's dizziness is a symptom of his service-connected migraine headaches or heart disability or a distinct disability that is at least as likely as not caused by or aggravated by his migraine headaches or his heart disability.

(iv).Whether the Veteran's memory loss is a symptom of his service-connected mood disorder are is a distinct disability that is at least as not likely as not related to his mood disorder.

In providing an opinions on this issue, the examiner is asked to comment on a November 5, 2006, VA Radiology Report wherein a radiologist reports: "[t]here is [a] decrease in density of periventricular white matter of the left parietal lobe presumably due to localized microvascular ischemic changes."

(v).  Whether the Veteran's high cholesterol is a symptom of his service-connected heart disability or a distinct disability that is at least as likely as not caused by or aggravated by his heart disability.

(vi).  Whether the Veteran's blurred vision is a symptom of his service-connected migraines or a distinct disability that is at least as likely as not caused by or aggravated by his migraine headaches.

(D).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any sleep disorders.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any sleep disorder identified, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service-connected heart disability or psychiatric disability.

(E).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any gastrointestinal disorders, to include diverticulitis.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any diagnosed disorder, to include diverticulitis, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his service-connected diabetes.

(F) After considering the pertinent information in the record in its entirety and taking a detailed history from the Veteran regarding the onset of his back disability, the VA examiner should identify any back disability present.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any back disability identified  was incurred or aggravated by his active duty.

The VA examiner is asked to comment on the Veteran's contention that the growth in his height and his gain of weight in service is evidence of abnormal back growth. 

If and only if, the VA examiner finds that the Veteran's back disability is service-connected, he should provide an opinion on whether it is at least as likely as not that the Veteran has radiculopathy to his bilateral lower extremities, and if so, whether it is caused by or aggravated by his back disability.

The VA examiner should also determine the nature and severity of the Veteran's peripheral neuropathy of the lower extremities. If possible, differentiate between the symptoms of the Veteran's asserted radiculopathy and his service-connected peripheral neuropathy of the lower extremities. 

(G) After considering the pertinent information in the record in its entirety, the VA examiner should determine if the Veteran has hypertension.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that hypertension was incurred or aggravated by his active duty to include exposure to herbicide therein OR whether it is at least as likely as not the Veteran's hypertension was caused by or is aggravated by his service-connected diabetes with nephropathy or his ischemic heart disease.

In providing an opinion, the VA examiner is asked to consider the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.

(H).  After considering the pertinent information in the record in its entirety, the VA examiner should determine if the Veteran has erectile dysfunction.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any erectile dysfunction diagnosed was caused by or is aggravated by his service-connected diabetes with nephropathy and/or ischemic heart disease and/or mood disorder.

3.  Provide the Veteran with an examination in connection with his claim of entitlement to a total disability rating due to individual unemployability. The examiner should consider all of the Veteran's service-connected disabilities in rendering an opinion. 

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, if any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


